Citation Nr: 0837536	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-38 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right hand 
arthritis.

4.  Entitlement to service connection for a right hand 
disorder, to include Raynaud's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
November 2007 for additional development.

In the September 2007 hearing before the Board, the veteran 
raised a claim to reopen the previously denied issue of 
entitlement to service connection for residuals of a left 
little finer injury.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed hearing loss is related to 
military service.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed tinnitus is related to military 
service.

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of right hand arthritis.

4.  The medical evidence of record shows that the veteran's 
currently diagnosed right hand disorder is related to 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Right hand arthritis was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A right hand disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in April 2005 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in October 2005, March 2006, and April 2008, 
after which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural 
hearing loss and arthritis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss.

After separation from military service, a September 2002 
private audiology report stated that the veteran had "[t]ype 
A, normal tympanograms bilaterally.  Essentially normal 
hearing sensitivity w[ith] borderline scores[in the] left ear 
[between 2000 Hertz and 8000 Hertz]."

A February 2005 private audiology report stated that the 
veteran had "[n]ormal middle ear function bilaterally.  Mild 
high frequency hearing loss bilaterally, left ear worse than 
right.  Anticipate minimal communication difficulties.  
Compared to [the September 2002 private audiology report], 
decrease noted from [3000 Hertz to 8000 Hertz], 
bilaterally."

A July 2008 VA audiology report stated that the veteran's 
claims file had been reviewed.  An audiological examination 
was conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
30
LEFT
10
15
25
35
45

The average pure tone threshold was shown as 24 decibels in 
the right ear and 30 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 96 percent in 
the right ear and 92 percent in the left ear.  Accordingly, 
left ear hearing loss is currently shown for VA purposes.  
38 C.F.R. § 3.385.  The examiner stated

[n]ormal hearing right ear, and mild 
high-frequency sensorineural hearing loss 
in left ear.  It is less likely as not 
that this veteran incurred a loss of 
hearing as a result of exposure to noise 
in military service.  The September 24, 
2002 hearing test at age 57-years, 
revealed normal hearing bilateral[ly] 
with the hearing acuity being equivalent 
in both ears except for the 2000 [Hertz] 
threshold in the left ear.  Three years 
later on February 2, 2005, another 
hearing test showed a decrease in hearing 
in both ears, and greater than would be 
anticipated from presbycusis.  This 
increase in hearing loss is greater in 
the 3-year period from 2002 to 2005 than 
the decrease in hearing shown from 1963 
to 2002.  The current evaluation shows a 
continued decrease in hearing in the 
right ear to where both ears have 
equivalent hearing from 250 through 3000 
[Hertz].  There appears to be a 
progressive decrease in hearing occurring 
that is greater than would be anticipated 
from age and that is not related to his 
military service from 1963 to 1967.

The medical evidence of record does not show that the 
veteran's hearing loss is related to military service.  The 
veteran's service medical records are negative for any 
complaints, symptoms, or diagnosis of hearing loss.  While 
the veteran has a current diagnosis of left ear hearing loss 
for VA purposes, there is no evidence of record that it was 
diagnosed prior to February 2005, approximately 38 years 
after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence of record that relates the veteran's currently 
diagnosed hearing loss to military service.  The only medical 
evidence of record which addresses the etiology of the 
veteran's hearing loss is the July 2008 VA audiology report 
which stated that the veteran's currently diagnosed hearing 
loss was not likely related to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed hearing loss is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed hearing loss is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the medical evidence of record does not show that the 
veteran's currently diagnosed hearing loss is related to 
military service.  As such, service connection for bilateral 
hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as , the medical evidence of 
record does not show that the veteran's currently diagnosed 
hearing loss is related to military service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of tinnitus.

After separation from military service, a July 2008 VA 
audiology report stated that the veteran's claims file had 
been reviewed.  The report stated that the veteran complained 
of constant tinnitus in the left ear and less frequent 
tinnitus in the right ear.  He reported that the date of 
onset was unknown and that there had been no change in the 
frequency or intensity.  The examiner stated that

[i]t is less likely as not that this 
tinnitus is a result of exposure to noise 
in military service.  The year 2002 
hearing test showed normal hearing 
bilateral[ly], this being 35 years after 
separation from military service.  It is 
less likely as not that a tinnitus would 
have occurred during the 1963 to 1967 
tour of duty when his hearing was still 
within normal limits in the year 2002.

The medical evidence of record does not show that the 
veteran's tinnitus is related to military service.  The 
veteran's service medical records are negative for any 
complaints, symptoms, or diagnosis of tinnitus.  While the 
veteran has a current diagnosis of tinnitus, there is no 
evidence of record that it was diagnosed prior to July 2008, 
approximately 41 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.  Furthermore, there 
is no medical evidence of record that relates the veteran's 
currently diagnosed tinnitus to military service.  The only 
medical evidence of record which addresses the etiology of 
the veteran's tinnitus is the July 2008 VA audiology report 
which stated that the veteran's tinnitus was not likely 
related to military service.  The veteran's statements alone 
are not sufficient to prove that his currently diagnosed 
tinnitus is related to military service.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the 
medical evidence of record does not show that the veteran's 
currently diagnosed tinnitus is related to military service.  
As such, service connection for tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as , the medical evidence of 
record does not show that the veteran's currently diagnosed 
tinnitus is related to military service, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Right Hand Arthritis

The veteran's service medical records are negative for any 
diagnosis of right hand arthritis.

After separation from military service, a July 2008 VA hand 
examination report stated that the veteran's claims file had 
been reviewed.  The report included a radiographic 
examination of the right hand to rule out arthritis.  After 
examination, the impression was "[n]o significant bone or 
joint abnormality of the right hand is present."


The medical evidence of record does not show that the veteran 
has a current diagnosis of right hand arthritis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran's statements alone are not sufficient to 
prove that he has a current diagnosis of right hand arthritis 
that is related to military service.  Espiritu, 2 Vet. App. 
at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the 
competent medical evidence of record does not show that the 
veteran has a current diagnosis of right hand arthritis.  As 
such, service connection for right hand arthritis is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of right hand arthritis, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.

Right Hand Disorder

The veteran's service medical records include numerous 
reports of right hand and finger injuries due to glass cuts 
from a broken window.

After separation from military service, a July 2008 VA hand 
examination report stated that the veteran's claims file had 
been reviewed.  The veteran complained of persistent hand 
pain.  He reported aching, pain, and tenderness in the index 
and long fingers and difficulty with grip, grasp, and 
dexterity as a result.  On physical examination, there were 
scars on the dorsum of the right index and middle fingers.  
The veteran had some stiffness and limitation of motion in 
the distal interphalangeal joints of the index and middle 
fingers.  The veteran could get "pulps to palms" with the 
middle finger, but lacked about 1 centimeter "pulps to 
palm" in the index finger and that the veteran had "a 
little bit of diminished grip and grasp as a result of that, 
but normal dexterity."  Repetitive use caused soreness.  The 
diagnosis was residual laceration, right hand.  The examiner 
stated that "[m]ore likely than not, his right hand 
condition is indeed related to his service injury."

Initially, the Board notes that this claim was previously 
adjudicated a claim for Raynaud's disease of the right hand.  
While the medical evidence of record does not show that the 
veteran has a diagnosis of Raynaud's disease of the right 
hand, it does show a diagnosis of a right hand disability.  
As such, the claim on appeal is addressed as a general claim 
for a right hand disorder.  Furthermore, service connection 
is already in effect for scarring of the right index and 
right middle fingers.  As such, all right index and right 
middle finger scar symptoms are not for consideration when 
determining the issue on appeal, which is for a more general 
right hand disorder.  See 38 C.F.R. § 4.14 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

While the medical evidence of record indicates that the 
veteran's right hand disability is caused by the limitation 
of motion of his right index and middle fingers, the evidence 
does not show that this limitation of motion is due to the 
service-connected scars themselves.  Instead, the July 2008 
VA hand examination report simply states that the veteran's 
right index and middle fingers had stiffness and limitation 
of motion in the distal interphalangeal joints.  The scars 
were specifically noted on the physical examination, but 
omitted from the analysis of this stiffness and limitation of 
motion.  Thus, the report does not show that the stiffness 
and limitation of motion are residuals of the scars 
themselves.  Accordingly, the July 2008 VA hand examination 
report shows that the veteran has a diagnosis of a right hand 
disorder which is separate from the service-connected right 
index and middle finger scars.  Furthermore, the July 2008 VA 
hand examination report specifically stated that this 
disorder was more likely than not related to military 
service.  As such, the medical evidence of record shows that 
the veteran experienced an in-service right hand injury, that 
he has a current diagnosis of a right hand disorder 
independent of his service-connected right index and middle 
finger scars, and that the currently diagnosed right hand 
disorder is related to the in-service injury.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's right hand disorder is related 
to military service and therefore, service connection for a 
right hand disorder is warranted.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for right hand arthritis is denied.

Service connection for a right hand disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


